--------------------------------------------------------------------------------

CERTIFICATE OF SELLER

Cover Sheet

Seller: FOX PETROLEUM, INC., a Nevada corporation

Address: 64 Knightsbridge, London SW 1X 7JF, United Kingdom

Employer I.D. #:_________________

Purchaser: TCF OIL AND GAS CORP., a Florida corporation

Trafalgar: TRAFALGAR CAPITAL SPECIALIZED INVESTMENT FUND, FIS

Title Company: N/A

Mortgaged Properties: All of the real and personal property which is more
particularly described in Exhibit A which is attached hereto and made a part
hereof.

Conveyancing Documents: Bill of Sale and Assignment.

Loans: The loans and the obligations of Seller to Trafalgar in the sum of
$____________, including principal and interest accrued thereon, as of the
Effective Date, evidenced or secured by the Loan Documents.

Loan Documents: All of the documents listed in the Schedule of Loan Documents
attached hereto as Exhibit B and made a part hereof, and any other documents,
including but not limited to Financing Statements of record in the Nevada
Secretary of State’s office, evidencing or securing the Loans.

Property Value: $________________

Effective Date: _________________, 2009

State: Kansas

--------------------------------------------------------------------------------

1. Identification

This CERTIFICATE OF SELLER (“Certificate”), made as of the Effective Date, is
given by Seller to Purchaser and Title Company, if applicable, in connection
with Seller’s conveyance of the Property to Purchaser. In this Certificate, the
terms defined on the cover sheet shall have the meanings given on such sheet.
Accordingly, Seller hereby represents and warrants to Purchaser and Title
Company as set forth below.

2. Seller

2.1. Seller

Seller is a corporation in good standing and validly existing under Nevada law.

2.2. Execution of Documents

The individual(s) executing this Certificate and the Conveyancing Documents on
behalf of Seller have been duly authorized to do so and to consummate all of the
transactions contemplated thereby and have full power and authority to convey
the Mortgaged Properties to Purchaser. Seller has full power and authority to
execute and deliver this Certificate and the Conveyancing Documents.

2.3. Enforceability

This Certificate and the Conveyancing Documents constitute the legal, valid and
binding agreements of Seller, enforceable in accordance with their respective
terms.

2.4. No Conflict

The execution and delivery of this Certificate and the Conveyancing Documents,
and the consummation of the transactions therein contemplated, do not and will
not violate any existing law, regulation or ordinance of any federal, state or
local government, or any judgment or court order of any judicial authority and
do not conflict in any material respect with or constitute a material breach of
or a material default under Seller’s organizational documents or under the terms
or conditions of any instrument, document, agreement, commitment, indenture,
security agreement, mortgage, lease or other instrument to which Seller or any
of its officers, directors, shareholders, partners, or members, as applicable,
is a party or by which Seller or any of its officers, directors, shareholders,
partners, or members, as applicable, or a substantial portion of Seller’s
assets, is bound.

2.5. Litigation; Claims

To the best of the knowledge, information and belief of Seller, there are no
actions, suits, investigations or proceedings pending or threatened (a) against
or affecting Seller, or the record owner of the Mortgaged Properties, or any of
their officers, directors or shareholders, partners or members, as applicable;
(b) involving the validity or enforceability against Seller of this Certificate
or the Conveyancing Documents; (c) affecting, questioning, enjoining or
restraining the performance by Seller, or any of its members of their
obligations under, or the transactions

2

--------------------------------------------------------------------------------

contemplated by, the Conveyancing Documents; or (d) affecting or questioning the
titles or authority of the undersigned, except actions which, if adversely
determined, would not materially impair the ability of Seller or any of its
members to perform their obligations under the Conveyancing Documents.

There are no brokerage or leasing commission or other compensation due or which
may hereafter become due to any broker, listing agent, finder or other persons
in connection with the Mortgaged Properties.

2.6. No Defaults

With the exception of the Loans and the Loan Documents evidencing and securing
the same, Seller is not in default in any material respect under any contract,
mortgage, deed of trust, lease, loan or credit agreement, or other instrument to
which Seller is a party or by which it is bound.

2.7. Foreign Status

Neither Seller nor any of its officers, directors, shareholders, partners, or
members, as applicable, are a “foreign person” within the meaning of Section
1445 of the Internal Revenue Code of 1986, as amended, and such parties will
execute and deliver an affidavit to that effect upon demand of Purchaser. Seller
is a “United States person” within the meaning of Section 1445(f)(3) of the
Internal Revenue Code of 1986, as amended. The U.S. employer tax identification
number and the office address for Seller is set forth on the Cover Sheet. Seller
and each of its officers, directors, shareholders, partners, or members, as
applicable, understands that this certification may be disclosed to the Internal
Revenue Service by Purchaser and that any false statement could be punished by
fine, imprisonment, or both. Under penalties of perjury, each of the Seller and
its officers, directors, shareholders, partners, or members, as applicable,
declares that he has examined this certification and to the best of its
knowledge and belief, it is true, correct and complete.

3. Mortgaged Properties

3.1. Loans

Seller is validly indebted to Trafalgar in the aggregate amount of the Loans as
of the date hereof. There are no defenses, setoffs or counterclaims to the
Loans. The Loans are secured by the Loan Documents including, without
limitation, the Mortgage on the Mortgaged Properties.

3.2. Leases

To the best of the knowledge, information and belief of Seller, all of the
leases (“Leases”) listed on Exhibit A hereto are valid, in full force and
effect, and binding on the lessors according to their terms.

3

--------------------------------------------------------------------------------

3.3. Compliance with Laws

To the best of the knowledge, information and belief of Seller, the Mortgaged
Properties comply with applicable laws, statutes, regulations and ordinances.
Seller will transfer to Purchaser all permits and licenses required by law, or
the terms of such permits or licenses. There are no pending or threatened
judicial, municipal, governmental or administrative proceedings affecting the
Mortgaged Properties, including, without limitation, proceedings for or
involving collections, condemnation, eminent domain, building code violations,
environmental violations, zoning violations or damages to persons or property
alleged to have occurred by reason of the condition, use or operation of the
Mortgaged Properties. There are no pending or threatened requests, applications
or proceedings to alter the zoning or other use restrictions applicable to the
Mortgaged Properties.

3.4. Liens

All repairs and improvements to the Mortgaged Properties have been paid for.
There are no existing pending or threatened mechanic or other lien claims, and
to the best of the knowledge, information and belief of Seller, no valid
mechanics or other lien claim can be asserted as of the date hereof.

3.5. Contracts And Accounts Payable

Any service contracts and other contracts affecting the operation of the
Mortgaged Properties may be terminated without penalty or other payment by the
owner of the Mortgaged Properties or its assignee upon no more than thirty days
prior notice. All such contracts may be assigned to Purchaser without the
consent of the other parties to such contracts.

All accounts payable relating in any manner to the Mortgaged Properties,
including, without limitation, trade payables, material and supply payables,
operating fees, casualty, builder’s risk and all related insurance premiums,
utility bills, utility deposits, telephone bills, and fees for permits or
certificates have been paid in full for the period to and including the
Effective Date by Seller prior to the Effective Date.

4. Conveyance

4.1. Fair Consideration; No Preference

Purchaser is acquiring the Mortgaged Properties in consideration of the
simultaneous payment of the sum of $100.00 by Purchaser to Seller, and the
execution by Trafalgar of a Covenant Not To Sue Seller for a deficiency judgment
under the obligations evidenced or secured by the Loan Documents. The
Conveyancing Documents are not given as a preference against any other creditors
of Seller. The undersigned, after due inquiry, certify that, to the best of
their knowledge, the aggregate fair market value of the Mortgaged Properties on
the Effective Date is approximately the Property Value, but in no event greater
than the Loans, so that the consideration for the purchase and sale is fair and
equitable.

4

--------------------------------------------------------------------------------

4.2. Solvency

The transactions contemplated by the Conveyancing Documents are not intended to
hinder, delay or defraud any entity to which Seller or any of its officers,
directors, shareholders, partners, or members, as applicable, are, or are to
become, indebted. Neither Seller, nor any of its officers, directors,
shareholders, partners, or members, as applicable, are insolvent as of the
Effective Date, and they will not become insolvent as a result of the conveyance
of the Property to Purchaser.

4.3. Absolute Sale

Seller intends the Conveyancing Documents to effect a complete, irrevocable and
absolute transfer of all of its right, title and interest in the Mortgaged
Properties to Purchaser. The Conveyancing Documents convey all of Seller’s
interests, direct and indirect interests, in the Mortgaged Properties. The
Conveyancing Documents do not constitute a mortgage, trust conveyance or
security of any kind. Upon delivery of the Conveyancing Documents, Seller will
deliver possession of the Mortgage Properties to Purchaser.

5. Release

Seller, and each of its members, and each of their respective heirs, personal
representatives, successors and assigns, does hereby forever release, discharge
and acquit Trafalgar, its parents, subsidiaries and affiliates, and their
officers, directors, shareholders, partners and members, as applicable, agents
and employees, and their respective heirs, successors and assigns, and each of
them, of and from any and all claims, demands, obligations, liabilities,
indebtedness, breaches of contract, breaches of duty or any relationship, acts,
omissions, misfeasance, malfeasance, cause or causes of action, debts, sums of
money, accounts, compensations, contracts, controversies, promises, damages,
costs, losses and expenses, of every type, kind, nature, description or
character, irrespective of how, why or by reason of what facts, whether
heretofore, now existing or hereafter arising, or which could, might or may be
claimed to exist, of whatever kind or name, whether known or unknown, suspected
or unsuspected, liquidated or unliquidated, each as though fully set forth
herein at length, which in any way arise out of, are connected with or relate to
the Loans, as well as any action or inaction of any person or entity released
hereunder with respect to the Loans, any and all guaranties of the indebtedness
evidenced thereby and/or any and all collateral security for such indebtedness.
It is hereby further understood and agreed that the acceptance of delivery of
this Release by the party released hereby shall not be deemed or construed as an
admission of liability by any party released by the terms hereof.

6. Completeness

There are no material facts relating to the Seller, or its officers, directors,
shareholders, partners, or members, as applicable, or the Mortgaged Properties
which are omitted from this Certificate which would be necessary in order to
make any statement contained in this Certificate, in light of the circumstances
under which it was made, not misleading in any material respect.

5

--------------------------------------------------------------------------------

7. Indemnification

All representations and warranties contained in this Certificate shall be deemed
remade as of the Effective Date and shall survive the Effective Date. Seller
agrees to indemnify and hold Purchaser free and harmless from any and all
losses, damages, costs or expenses (including any and all reasonable attorneys’
fees) incurred by Purchaser as a direct or indirect result of (i) any breach of
any representation or warranty of the Seller contained in this Certificate, or
(ii) any breach or default by Seller under any of Seller’s covenants or
agreements under this Certificate. Seller’s obligations under this Paragraph 7
shall survive the Effective Date of this transaction.

8. General

This Certificate and the Conveyancing Documents contemplated hereby represent
the final understanding of the parties and all prior discussions and
understandings, whether oral or written, are merged herein. This Certificate may
not be modified except by a written instrument executed by Seller and Purchaser,
after the Effective Date. This Certificate is binding upon the undersigned and
its successors and assigns and shall inure to the benefit of Purchaser and the
Title Company, as applicable, set forth on the Cover Sheet and their respective
successors and assigns. All pronouns used herein shall be construed to be of
such number and gender as the context may require. This Certificate shall be
governed by and construed under the laws of the State.

IN WITNESS WHEREOF, Seller has caused this Certificate of Seller to be executed
by its only Members effective as of the Effective Date.

  SELLER:       FOX PETROLEUM, INC., a Nevada corporation     By:         Its:

STATE OF _________________________

COUNTY OF _________________________

     Subscribed, sworn to and acknowledged before me this ____ day of
______________, 2009, by ___________________, as ___________ of Fox Petroleum,
Inc., a Nevada corporation, on behalf of the corporation.

My Commission expires:_________________________.

  NOTARY PUBLIC

6

--------------------------------------------------------------------------------

[e1066sigx1x1.jpg]

--------------------------------------------------------------------------------


EXHIBITS A: Mortgaged Properties Description   B: Loan Documents

7

--------------------------------------------------------------------------------

EXHIBIT “A”

DESCRIPTION OF MORTGAGED PROPERTIES

     (a) All rights, titles, interests and estates now owned by Seller in and to
the oil and gas and/or the oil, gas and mineral leases described on Exhibit
“A-1”, insofar as they cover the lands described on Exhibit “A-1” (herein
sometimes called the “Leases”), together with operating rights, forced pooling
orders, farmout agreements, participation agreements and other contractual or
other rights relating to oil, gas and mineral rights described on Exhibit “A-1”
which is attached hereto and made a part hereof for all purposes, or which
Leases are otherwise mentioned or referred to herein and specifically, but
without limitation, all of Seller’s undivided interests in the Leases described
on Exhibit “A-1”;

     (b) All rights, titles, interests and estates now owned by Seller in and to
(i) the properties now or hereafter pooled or unitized with the Leases; (ii) all
presently existing or future unitization, communitization, pooling agreements
and declarations of pooled units and the units created thereby (including,
without limitation, all units created under orders, regulations, rules or other
official acts of any Federal, State or other governmental body or agency having
jurisdiction) which may affect all or any portion of the Leases including,
without limitation, those units, if any, which may be described or referred to
in Exhibit “A-1”; (iii) to the extent assignable or transferable without
otherwise violating the terms of any such agreement, all area of mutual interest
agreements, development agreements, geologic and geophysical survey agreements,
operating agreements, contracts and other agreements which relate to any of the
Leases or interests in the Leases including, without limitation, any such
agreements described or referred to herein or in Exhibit “A-1” or to the
production, sale, purchase, exchange or processing of the “Hydrocarbons” (as
hereinafter defined) from or attributable to such Leases or interests; and (iv)
the Leases even though Seller’s interests therein be incorrectly described or a
description of a part or all of such Leases or Seller’s interests therein be
omitted;

     (c) All rights, titles, interests and estates now owned by Seller in and to
all oil, gas, casinghead gas, condensate, distillate, liquid hydrocarbons,
gaseous hydrocarbons and all products refined therefrom and all other minerals
of whatever kind or character and in whatever form or phase (herein collectively
called the “Hydrocarbons”) in and under and which may be produced and saved from
or attributable to the Leases, the lands covered thereby and Seller’s interests
therein, including all oil in tanks and all rents, issues, profits, proceeds,
products, revenues and other income from or attributable to the Leases, the
lands covered thereby and Seller’s interests therein which are subjected or
required to be subjected to the liens and security interests of the Mortgage;

     (d) All tenements, hereditaments, appurtenances and properties in anywise
appertaining, belonging, affixed or incidental to the Leases, properties,
rights, titles, interests and estates described or referred to in subparagraphs
(a) and (b) and (c) above, which are now owned by Seller, including, without
limitation, any and all property, real or personal, now owned and situated upon,
used, held for use, or useful in connection with the operating, working or
development of any of such Leases or properties

A-1

--------------------------------------------------------------------------------

(excluding drilling rigs, automotive equipment or other personal property which
may be on such premises for the purpose of drilling a well or for other similar
temporary uses, all proprietary intellectual property rights, patents, trade
secrets, computer software, mechanical engineering data, research and files
relating to horizontal drilling guidance systems and geological and geophysical
maps, licenses and data in which Seller cannot grant a security interest without
violating third party agreements) and including any and all oil wells, gas
wells, injection wells or other wells including without limitation those, if
any, described on Exhibit “A-1” hereto, buildings, structures, field separators,
liquid extraction plants, plant compressors, pumps, pumping units, field
gathering systems, tanks and tank batteries, fixtures, valves, fittings,
machinery and parts, engines, boilers, meters, apparatus, equipment, appliances,
tools, implements, cables, wires, towers, casing, tubing and rods, surface
leases, rights-of-way, easements and servitudes together with all additions,
substitutions, replacements, accessions and attachments to any and all of the
foregoing properties;

     (e) The easements, rights-of-way, servitudes, real property, and permits,
licenses, orders, certificates, and related instruments (collectively herein
referred to as the “Easements”) described in Exhibit “A-1” or described in any
instrument or document described in Exhibit “A-1,” and any strips and gores
within or adjoining any real property included in or covered by the Easements,
all rights of ingress and egress to and from such real property, all easements,
servitudes, rights-of-way, surface leases, fee tracts and other surface rights
affecting said Easements, and all rights appertaining to the use and enjoyment
of said Easements, rights, estates, titles, claims, and interests, including,
without limitation, lateral support, drainage, mineral, water, oil and gas
rights (the Easements and all of the property and other rights, privileges,
interests, titles, estates, and claims appurtenant thereto are hereinafter
collectively called the “Gathering System Premises” or “Premises”);

     (f) All gathering systems and/or pipeline systems, and all materials,
equipment, and other property now or hereafter located on the Gathering System
Premises or used or held for use, regardless of where the same are located, in
connection with, or otherwise related to such gathering systems and/or pipeline
systems and all equipment, including, but not limited to, all fittings,
furnishings, appliances, apparatus, machinery, treatment, storage,
transportation, exchange units, gas, liquid product and other storage tanks,
liquid product truck loading terminals, and other assets now or hereafter
located on or in (or, whether or not located thereon or therein, used or held
for use in connection with) the Premises or such gathering systems or pipeline
systems (that portion of the Mortgaged Properties described in this paragraph
(f) is herein collectively called the “Gathering Systems”);

     (g) All materials, goods, surface or subsurface machinery, equipment, and
other property now or hereafter located on the Gathering System Premises, and
all other surface or subsurface machinery and equipment, line pipe and pipe
connections, fittings, flanges, welds or interconnects, valves, control
equipment, cathodic or electrical protection units, by-passes, regulators,
drips, meters and metering stations, compression equipment, pumphouses and
pumping stations, treating equipment, dehydration equipment, separation
equipment, processing equipment, telephone, telegraph and other

A-2

--------------------------------------------------------------------------------

communication systems, office equipment and furniture, files and records,
computer equipment and software, storage sheds, vehicles, loading docks, loading
racks, towers, process tanks, storage tanks and other storage facilities, and
shipping facilities, gas and electric fixtures, radiators, heaters, engines and
machinery, boilers, elevators and motors, pipes, faucets and other air
conditioning, plumbing, and heating fixtures, refrigerators and appurtenances
which relate to Seller’s use of the Gathering Systems (collectively, the
“Gathering System Equipment”), and all building materials and supplies now or
hereafter delivered to the Gathering System Premises and intended to be
installed thereon; all other personal property of whatever kind and nature at
present contained in or hereafter placed on the Gathering System Premises in
which Seller has a possessory or title interest; and all renewals or
replacements thereof or articles in substitution thereof; and all proceeds and
profits thereof, all of which shall be deemed to be a portion of the security
for the “Obligations” (as hereafter defined). If the lien of the Mortgage on any
fixtures or personal property is subject to a lease agreement, conditional sales
agreement or chattel mortgage covering such property, then all the right, title
and interest of Seller in and to any and all deposits made thereon or therefor
are hereby assigned to Purchaser, together with the benefit of any payments now
or hereafter made thereon. Seller also transfers, sets over and assigns to
Purchaser, its successors and assigns, all leases and use agreements covering
machinery, Equipment and other personal property of Purchaser related to the
Gathering System Premises or the conduct of its business thereon, under which
Seller is the lessee of, or entitled to use, such items;

     (h) All inventory and all materials used or consumed in the processing of
Hydrocarbons, and all products thereof, now or hereafter located in or on, or
stored in or on, transported through or otherwise related to the lands covered
by the Leases and the Gathering System Premises (herein collectively, the
“Premises”), including all inventory (as such term is used in the Uniform
Commercial Code of the State of Kansas (the “Uniform Commercial Code”)) and such
other property held by Seller for sale or lease (or in the possession of other
persons while on lease or consignment) or furnished or to be furnished under any
service contract and all raw materials, work in process and materials and
supplies used or consumed in Seller’s business relating to the Premises, and
returned or repossessed goods, together with any bill of lading, dock warrant,
dock receipt, warehouse receipt or order for the delivery of such goods of
Seller related to the Leases and Gathering System, and any other document which
in the regular course of business or financing is treated as adequately
evidencing that the person in possession of it is entitled to receive, hold and
dispose of the document and the goods that it covers (the Mortgaged Properties
described in this paragraph (h) are hereinafter collectively referred to as the
“Inventory”), and all proceeds thereof and all accounts, contract rights and
general intangibles under which such proceeds may arise, and together with all
liens and security interests securing payment of the proceeds of the Inventory,
including, but not limited to, those liens and security interests provided for
under statutes enacted in the jurisdictions in which the Mortgaged Properties
are located;

     (i) All presently existing and hereafter created Hydrocarbon purchase
agreements, Hydrocarbon sales agreements, supply agreements, raw material
purchase agreements, product purchase agreements, product sales agreements,
processing agreements, exchange agreements, gathering agreements, transportation
agreements and

A-3

--------------------------------------------------------------------------------

other contracts and agreements which cover, affect, or otherwise relate to the
production, extraction, transportation and/or processing of Hydrocarbons through
or in the Premises or any other part of the Mortgaged Properties, and all other
contracts and agreements (including, without limitation, equipment leases,
maintenance agreements, electrical supply contracts, hedge or swap agreements,
cap, floor, collar, exchange, forward or other hedge or protection agreements or
transactions relating to crude oil, natural gas or other Hydrocarbons, or any
option with respect to any such agreement or transaction, and other contracts
and agreements) which cover, affect or otherwise relate to the Premises, or any
part thereof, together with any and all amendments, modifications, renewals or
extensions (now or hereafter existing) to any of the foregoing (the Mortgaged
Properties described in this paragraph (i) are herein collectively called the
“Contracts”);

     (j) All accounts, including but not limited to, (i) all of Seller’s rights
to receive payment, whether or not earned by Seller’s performance and however
acquired or evidenced, which arise out of or in connection with (A) Seller’s
sale of Hydrocarbons, (B) Seller’s sale, assignment, lease, hiring out or
allowance of use of, consignment, licensing or other voluntary disposition,
whether permanent or temporary, of Inventory or other goods or property related
to the Premises and/or the conduct of Seller’s business thereon (including,
without limitation, all payments received in lieu of payment for Inventory
regardless of whether such payments accrued, and/or the events which gave rise
to such payments occurred, on or before or after the date hereof, including,
without limitation, “take or pay” or “minimum bill” payments and similar
payments, payments received in settlement of or pursuant to a judgment rendered
with respect to take or payor minimum bill or similar obligations or other
obligations under a sales contract, and payments received in buyout or other
settlement of a contract covered by the Mortgage), (C) rendering of services
related to the Gathering Systems and/or Premises and/or the conduct of Seller’s
business thereon or (D) any loan, advance, purchase of Debentures or other
extension of credit made by Seller; (ii) any and all rights and interests Seller
may have in connection with any of the transactions described in the preceding
clause (i) and relating to the Premises, whether now existing or hereafter
acquired, (A) to demand and receive payment or other performance from any
guarantor, surety, accommodation party or other person indirectly or secondarily
obligated to Seller in respect of the Leases, Hydrocarbons, Gathering Systems
and/or the Premises and/or the conduct of Seller’s business thereon, (B) arising
out of the enforcement of any of Seller’s rights to payment or performance by
means of judicial or administrative proceedings, including, without limitation,
any rights to receive payment under or in connection with any settlement of such
proceedings, any judgment or any administrative order or decision arising out of
actions related to the Leases, Hydrocarbons, Gathering Systems and/or the
Premises and/or the conduct of Seller’s business thereon, (C) in and to the
goods or other property related to the Premises and/or the conduct of Seller’s
business thereon that is the subject of any such transaction, including, without
limitation, (1) in the case of goods, an unpaid seller’s or lessor’s rights of
rescission, replevin or to stop such goods in transit, and all rights to such
goods on return or repossession, and (2) in the case of other property, rights
of an unpaid seller, assignor or licensor to rescind or cancel the applicable
agreement and demand the return of such property or, if such property is
intangible, of any writing or other tangible evidence of its existence and/or
disposition, and (D) to proceed against any collateral security related to the
Premises provided by any obligor and to realize any

A-4

--------------------------------------------------------------------------------

proceeds thereof; and (iii) all contracts and other agreements and writings, all
accounts, chattel paper, documents, general intangibles and instruments, and all
other items of property now or hereafter owned by Seller or in which Seller now
has any rights or interests, whether tangible or intangible and related to the
Premises that in any way constitute, embody or evidence any payment rights
described in clause (i) of this paragraph (j) or any of Seller’s other rights
and interests described in clause (ii) of this paragraph (j) (the Mortgaged
Properties described in this paragraph (j) are hereinafter collectively referred
to as the “Accounts Receivable”);

     (k) All contracts, agreements, leases, permits, orders, franchises,
servitudes, certificates, privileges, rights, technology, licenses and general
intangibles (including, without limitation, all trademarks, trade names, and
symbols) which are now or hereafter used, or held for use, in connection with or
otherwise relate to the Premises, the Gathering Systems, the Gathering System
Equipment and/or the other items described in paragraph (g), the Inventory, the
Contracts, and/or the Accounts Receivable (the Premises, the Gathering Systems,
the Gathering System Equipment and the other items described in paragraph (g),
the Inventory, the Contracts, and the Accounts Receivable are hereinafter
collectively referred to as the “Property”) or the conduct of Seller’s business
on the Leases and/or Gathering System Premises whether now or hereafter created,
acquired, or entered into and all right, title and interest of Seller
thereunder, including, without limitation, rights, incomes, profits, revenues,
royalties, accounts, contract rights and general intangibles under any and all
of the foregoing;

     (l) Any and all data, books and records related to the Premises and
Seller’s operations thereon, including, but not limited to, accounting records,
files, computer software, employee records, engineering drawings or plans,
surveys, site assessments, environmental reports, customer lists, production
records, laboratory and testing records, sales and administrative records, and
any other material or information relating to the ownership, maintenance, or
operation of the Property (the “Books and Records”);

     (m) All unearned premiums, accrued, accruing or to accrue under insurance
policies now or hereafter obtained by Seller for the Property or the conduct of
Seller’s business on the Premises and all judgments, awards of damages and
settlements hereafter made as a result of or in lieu of any taking of the
Premises or any part thereof or any interest therein under the power of eminent
domain, or for any damage (whether caused by such taking or otherwise) to the
Leases and/or Gathering System Premises or any part thereof or interest therein,
including any award for change of grade of streets;

     (n) All proceeds of the conversion, voluntary or involuntary, of the
Property or any part thereof into cash or liquidated claims, including, without
limitation, proceeds of hazard and title insurance;

     (o) All of the rights, titles and interests of every nature whatsoever now
owned by Seller in and to the Leases, Easements, properties, rights, titles,
interests and estates and every part and parcel thereof, including, without
limitation, said Leases, properties, rights, titles, interests and estates as
the same may be enlarged by the discharge of any payments out of production or
by the removal of any charges or

A-5

--------------------------------------------------------------------------------

“Permitted Encumbrances” (hereinafter defined) to which any of said Leases,
Easements, properties, rights, titles, interests or estates are subject, or
otherwise; together with any and all renewals and extensions of any of said
Leases, Easements, properties, rights, titles, interests or estates; and all
contracts and agreements supplemental to or amendatory of or in substitution for
the Leases, Easements, the contracts and agreements described or mentioned
above; and

     (p) All accounts, contract rights, equipment, fixtures, inventory, general
intangibles and any and all other personal/movable property of any kind or
character constituting a part of, relating to or arising out of those portions
of the Mortgaged Properties which are described in paragraphs (a) through (o)
above and all proceeds and products of all such portions of the Mortgaged
Properties.

A-6

--------------------------------------------------------------------------------

EXHIBIT “A-1”

DEFINITIONS:

     1. The terms used in Exhibit “A-1” have the same meaning as defined in the
Mortgage.

     2. The term “working interest” as used herein means (a) when applied to
individual leases, the undivided interest owned by Seller in the leasehold
estate, out of which are paid Seller’s share of (i) all costs of drilling,
completing, equipping and operating a well or wells, and (ii) all royalties,
overriding royalties, production payments and other interests in or measured by
production, and (b) when applied to leases described as unitized or pooled, the
undivided interest owned by Seller and out of which is paid all costs of
drilling, completing, equipping and operating a well or wells producing oil and
gas, or either of them, from the portions of the leases so unitized or pooled.
The term “net revenue interest” as used herein means that portion of oil and gas
(or oil only, or gas only, where so limited herein) produced from the respective
properties herein described to which Seller is entitled after deduction of all
royalties, overriding royalties, production payments and other interests in or
measured by production which are borne by Seller.

     3. The term “Permitted Encumbrances” shall mean (i) Permitted Liens under
the Amended Security Agreement between Seller and Purchaser; provided that such
liens or encumbrances do not materially interfere with the use and value of the
Mortgaged Properties; and (ii) the specific exceptions and encumbrances, if any,
affecting each of the Mortgaged Properties as described in Exhibit A INSOFAR
ONLY as said exceptions and encumbrances are valid and subsisting and are
enforceable against the particular Lease which is made subject to said
exceptions and encumbrances.

     4. With respect to the descriptions of each of the Mortgaged Properties, if
the description requires, such description may continue on several successive
pages of Exhibit “A-1”. Certain property descriptions are in abbreviated form as
to Sections, Townships and Ranges. In such descriptions the following terms may
be abbreviated as follows:

Northwest Quarter NW, NW/4 or NW1/4;
Southwest Quarter SW, SW/4 or SW1/4;
Southeast Quarter SE, SE/4 or SE1/4;
Northeast Quarter NE, NE/4 or NE1/4;
North Half N/2 or N1/2;
South Half S/2 or S1/2;
East Half E/2 or E1/2; and
West HalfW/2 or W1/2.

The applicable Section, Township and Range may be identified by a series of
three numbers, each separated by a dash, with the first number being the Section
number, the second number being the Township number and the third number being
the Range number. The Township and Range numbers are followed by an N, S, E or W
to indicate whether the Township or Range is North, South, East or West,
respectively. In some instances, the Section number may be stated by

A-1-1

--------------------------------------------------------------------------------

itself and not in conjunction with a series of dashed numbers representing the
appropriate Township and Range, e.g., the description “N/2 14, SESW 21 29N 8W”
means “North one half of Section 14 and Southeast quarter of Southwest quarter
of Section 21, all in Township 29 North, Range 8 West.” Certain descriptions
merely refer to the subdivision or survey in which the property is located in
whole or in part. In such cases, the recorded Leases and any amendments thereof
and any other recorded instruments affecting Seller’s title more particularly
describe the land within such subdivision or survey in which Seller owns an
interest, and the descriptions contained in such instruments are incorporated
herein by this reference.

SYMBOLS AND ABBREVIATIONS:

     1. The abbreviation “BPO” or the term “before payout” as used herein means
that the figure next to which this abbreviation appears represents Seller’s net
income interest until such time as the operator of the well or wells situated on
the described property has recovered from production from that well or those
wells all costs as specified in underlying farmout assignments or other
documents in the chain of title, usually including costs of drilling, completing
and equipping a well or wells plus costs of operating the well or wells during
the recoupment period.

     2. The abbreviation “APO” or the term “after payout” as used herein means
that the figure next to which this abbreviation appears represents Seller’s net
income interest after the point in time when the operator of the well or wells
situated on the described property has recovered from production from that well
or those wells all costs as specified in underlying farmout assignments or other
documents in the chain of title, usually including costs of drilling, completing
and equipping a well or wells plus costs of operating the well or wells during
the recoupment period.

LEASES:

LEASE A:

Oil and gas lease dated November 20, 2006, from Bryant Wires and Rosalie Wires,
husband and wife, lessors, to Wint Harris, lessee, recorded November 27, 2006,
in Book 107, pages 695-697, in the office of the Register of Deeds of Ellsworth
County, Kansas.

LEASE B:

Oil and gas lease dated November 20, 2006, from Gary George Kratzer, Trustee of
the Gary George Kratzer Trust dated 12/23/96, lessor, to Wint Harris, lessee,
recorded November 27, 2006, in Book 107, pages 692-694, in the office of the
Register of Deeds of Ellsworth County, Kansas.

LEASE C:

Oil and gas lease dated September 2, 2008, and September 8, 2008, from Don
Kratzer and Gary George Kratzer, Co-Trustees of the Pauline B. Kratzer Trust
dated February 26, 1991, lessors, to Fox Petroleum, Inc., lessee, recorded

A-1-2

--------------------------------------------------------------------------------

September 15, 2008, in Book 110, at pages 73-76 and pages 77-79, respectively,
in the office of the Register of Deeds of Ellsworth County, Kansas.

     The leases referred to above cover all of the following described land
located in Ellsworth County, Kansas, to-wit:

Southwest Quarter (SW/4) of Section Thirty-four (34), Township Seventeen (17)
South, Range Eight (8) West, Ellsworth County, Kansas.

WARRANTED INTEREST:

  Lease Working Net Revenue Interest     Interest     Lease A 100.00% 87.50%  
Lease B 100.00% 87.50%   Lease C 100.00% 87.50%

A-1-3

--------------------------------------------------------------------------------

EXHIBIT “B”

SCHEDULE OF LOAN DOCUMENTS

The documents listed on this Schedule of Loan Documents are described by
reference to, as applicable, the type of instrument, the date of instrument, the
maker or grantor of the instrument, the payee or grantee of the instrument, the
original principal amount of the indebtedness evidenced or secured by the
instrument, and the book and the page, if any, in which the instrument is
recorded in the Office of the Register of Deeds of Ellsworth County, Kansas. The
instruments to which this Schedule of Loan Documents refers are incorporated
herein by reference with the same force and effect as if the same were set forth
at length herein.

Various abbreviations are used in this Schedule of Loan Documents in order to
facilitate the typing and listing of the instruments. A representative list is
as follows:

Name Abbreviation     Fox Petroleum, Inc., a Nevada corporation Fox     Fox
Petroleum, Inc., a Kansas corporation Fox Kansas     Trafalgar Capital
Specialized Investment Fund, FIS Trafalgar     Mortgage, Indenture, Security
Agreement, Fixture Filing, Financing Statement and Assignment of Production
Mortgage     Form UCC-1, Financing Statement UCC-1     Amended Senior Secured
Convertible Redeemable Debenture Amended Debenture     Senior Secured
Convertible Redeemable Debenture Debenture     General Assignment of Contracts
and Leases Assignment     Securities Purchase Agreement Purchase Agreement    
Amended Security Agreement Amended SA     Amendment to Securities Purchase
Agreement, Secured Debenture, Registration Rights Agreement and Security
Agreement Amended Agreement

B-1

--------------------------------------------------------------------------------


Type of Date Borrower/ Lender/Payee Original Recording Instrument   Maker/
/Grantee Principal Information     Grantor   Amount               Mortgage
10/31/2008 Fox Trafalgar $3,500,000.00 Ellsworth County, Kansas           UCC-1
07/02/2008 Fox Trafalgar $2,500,000.00 Nevada SOS 200802105 9-6           UCC-1
06/30/2008 Fox Kansas Trafalgar $2,500,000.00 Kansas SOS 6504278           UCC-1
04/__/2009 Fox Trafalgar $3,500,000.00 Ellsworth County, Kansas          
Security Agreement 06/24/2008 Fox Trafalgar $2,500,000.00             Amended SA
10/31/2008 Fox Trafalgar $3,500,000.00             Purchase Agreement 06/24/2008
Fox Trafalgar $2,500,000.00             Amended Agreement 10/31/2008 Fox
Trafalgar $3,500,000.00             Debenture 10/31/2008 Fox Trafalgar
$1,000,000.00               Amended Debenture 10/31/2008 Fox Trafalgar
$1,250,000.00             Amended Debenture 10/31/2008 Fox Trafalgar
$1,250,000.00             Debenture 06/24/2008 Fox Trafalgar $2,500,000.00      
        Assignment 06/18/2008 Fox Trafalgar                 Warrant 10/31/2008
Fox Trafalgar                 Pledge and Escrow Agreement 10/31/2008 Fox
Trafalgar

B-2

--------------------------------------------------------------------------------


Type of Date Borrower/ Lender/Payee Original Recording Instrument   Maker/
/Grantee Principal Information     Grantor   Amount               Registration
Rights Agreement 06/24/2008 Fox Trafalgar

B-3

--------------------------------------------------------------------------------